OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
Plaintiff’s complaint fails to state a cause of action for fraud and deceit. As the Appellate Division noted, the alleged misrepresentations upon which plaintiff bases his claim of fraud are nothing more than the usual expressions of hope and statements of expectation made by one about to be married. Plaintiff’s complaint makes no factual assertions which, if proven, could lead a trier of fact to conclude otherwise. The mere fact that the expectations of the parties were eventually frustrated is an insufficient base upon which to predicate a claim of fraud.
Having determined that plaintiff’s complaint states no cause of action, we need not address the other grounds for dismissal urged by defendant.
*1028Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed, with costs, in a memorandum.